UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4510


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE DONTE WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00249-WO-1)


Submitted:   September 30, 2011           Decided:   October 11, 2011


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Robert Albert Jamison Lang, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George      Donte     Wilson            pled   guilty     to     possessing     a

firearm after having been convicted of a crime punishable by

imprisonment for a term exceeding one year in violation of 18

U.S.C. § 922(g)(1) (2006), reserving his right to appeal the

issue of whether his prior convictions were punishable by more

than one year of imprisonment.                      The offenses in question were

prior North Carolina convictions for speeding to elude arrest,

breaking and entering, and larceny after breaking and entering.

A defendant with a criminal record similar to Wilson’s faced a

maximum    possible     sentence          of    less    than   one    year       under   North

Carolina    law   for    each     of      these        offenses.       Wilson      appealed,

arguing that his prior state convictions were not “punishable by

imprisonment for a term exceeding one year.”                           The parties have

filed a joint motion to vacate Wilson’s sentence.

            We recently held that, when deciding whether a North

Carolina    conviction       is       a    predicate        offense        for    sentencing

enhancement purposes, the Controlled Substance Act’s inclusion

of offenses “punishable by imprisonment for more than one year”

refers to the maximum sentence that the defendant in question

could   have    received,       not       the    sentence      that    could      have   been

imposed on a defendant with a more severe criminal history or

one   subject     to    an   aggravated             sentence.         United      States    v.

Simmons, 649 F.3d 237, 2011 WL 3607266, at *3 (4th Cir. Aug. 17,

                                                2
2011) (en banc).         The reasoning in Simmons applies with equal

force   to     predicate     convictions       as     defined   in     18    U.S.C.

§ 922(g)(1).        See Carrachuri-Rosendo v. Holder, 130 S. Ct. 2577,

2586-87 (2010) (distinguishing between “conduct punishable as a

felony” and conviction of a felony offense); Simmons, 2011 WL

3607266 at *8 (concluding that the North Carolina Structured

Sentencing Act “creates separate offenses that in turn yield

separate      maximum     punishments”).             Thus,   because        Wilson’s

underlying     state    convictions     were    not    punishable    by      a   term

exceeding one year, Wilson’s conduct that formed the basis for

his federal conviction — possessing a firearm — did not violate

§ 922(g).

              Accordingly, we reverse Wilson’s conviction and remand

for further proceedings.         We deny the motion to vacate as moot.

The   Clerk    is    directed   to   issue     the    mandate   forthwith.         We

dispense      with    oral   argument    because       the   facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         REVERSED AND REMANDED




                                        3